Exhibit 10.1

 

APTARGROUP, INC.

2014 STOCK AWARDS PLAN

 

1.  Purpose.  The purpose of the AptarGroup, Inc. 2014 Stock Awards Plan (the
“Plan”) is to promote the long-term financial interests of the Company and its
Affiliates by (a) attracting and retaining personnel, (b) motivating personnel
by means of growth-related incentives, (c) providing incentive compensation
opportunities that are competitive with those of other major corporations and
(d) furthering the identity of interests of participants with those of the
stockholders of the Company.

 

2.  Definitions.  The following definitions are applicable to the Plan:

 

(a)                                 “Affiliate” means (a) any subsidiary and
(b) any other entity in which the Company has a direct or indirect equity
interest which is designated an “Affiliate” by the Committee.

 

(b)                                 “Board of Directors” means the Board of
Directors of the Company.

 

(c)                                  “Change in Control” has the meaning
specified in Appendix A to the Plan.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Compensation
Committee or other committee of the Board of Directors which, pursuant
to Section 3, has authority to administer the Plan.

 

(f)                                   “Common Stock” means Common Stock, par
value $.01 per share, of the Company.

 

(g)                                  “Company” means AptarGroup, Inc., a
Delaware corporation, and its successors.

 

(h)                                 “eligible employee” means any employee of
the Company or an Affiliate.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(j)                                    “Market Value” on any date means the
closing price of Common Stock on the New York Stock Exchange on that date (or,
if such date is not a trading date, on the next preceding date which was a
trading date).

 

(k)                                 “participant” means any employee of the
Company or an Affiliate who has been granted an award pursuant to the Plan.

 

(l)                                     “performance goals” means the objectives
established by the Committee which shall be satisfied or met during the
applicable performance period as a condition to a participant’s receipt of all
or a part of a performance-based award under the Plan. With respect to any award
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, the applicable performance goals shall be
tied to one or more of the following objective corporate-wide or subsidiary,
business segment, division, operating unit or individual measures:

 

(i)                                     Profitability Measures: (1) earnings per
share, (2) earnings before interest and taxes (“EBIT”), (3) earnings before
interest, taxes, depreciation and amortization

 

1

--------------------------------------------------------------------------------


 

(“EBITDA”), (4) business segment income, (5) net income, (6) operating income,
(7) revenues, (8) profit margin, (9) cash flow(s) and (10) expense reduction;

 

(ii)                                  Capital Return Measures: (1) return on
equity, (2) return on assets, (3) return on invested capital, (4) EBIT to
capital ratio, (5) EBITDA to capital ratio, (6) business segment income to
business segment capital ratio, (7) working capital ratios and (8) total
shareholder return; and

 

(iii)                               Other Performance Measures: (1) successful
implementation of strategic initiatives relating to cost reduction, revenue
production and/or productivity improvement, and (2) successful integration of
acquisitions.

 

Each such goal may be measured (A) on an absolute or relative basis; or
(B) comparatively with current internal targets, the past performance of the
Company (including the performance of one or more subsidiaries, business
segments, divisions, or operating units) or the past or current performance of
other companies (or a combination of such past and current performance). In the
case of earnings based measures, in addition to the ratios specifically
enumerated above, performance goals may include comparisons relating to capital
(including, but not limited to, the cost of capital), shareholders’ equity,
shares outstanding, assets or net assets, or any combination thereof. If the
Committee desires that compensation payable pursuant to any award subject to
performance goals be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, the performance goals (x) shall be
established by the Committee no later than 90 days after the beginning of the
applicable performance period (or such other time designated by the Internal
Revenue Service) and (y) shall satisfy all other applicable requirements imposed
under Treasury Regulations promulgated under Section 162(m) of the Code,
including the requirement that such performance goals be stated in terms of an
objective formula or standard.

 

(m)                             “performance period” means the time period
during which the performance goals applicable to a performance-based award must
be satisfied or met. No performance period shall be less than one (1) year.

 

(n)                                 “Rule 16b-3” means such rule adopted under
the Securities Exchange Act of 1934, as amended, or any successor rule.

 

(o)                                 “SARs” have the meaning specified
in Section 5 (below).

 

(o)                                 “subsidiary” means any corporation fifty
percent or more of the voting stock of which is owned, directly or indirectly,
by the Company.

 

(p)                                 “whole Board of Directors” means the total
number of directors which the Company would have on the Board of Directors if
there were no vacancies.

 

3.  Administration.  The Plan shall be administered by the Compensation
Committee of the Board of Directors. A majority of the Committee shall
constitute a quorum and the acts of a majority of the members present at any
meeting at which a quorum is present, or actions approved in writing by all
members of the Committee, shall constitute the acts of the Committee.

 

Subject to the limitations of the Plan, the Committee shall have full authority
and discretion: (1) to select participants, (2) to make awards in such forms and
amounts as it shall determine, (3) to impose such limitations, restrictions and
conditions upon such awards as it shall deem appropriate, (4) to approve the
forms to carry out the purposes and provisions of the

 

2

--------------------------------------------------------------------------------


 

Plan, (5) to interpret the Plan and to adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Plan, (6) to correct
any defect or omission or to reconcile any inconsistency in the Plan or in any
award granted hereunder and (7) to make all other determinations and to take all
other actions necessary or advisable for the implementation and administration
of the Plan. Notwithstanding the foregoing, except for any adjustment pursuant
to Section 6(b), the terms of outstanding awards may not be amended to reduce
the exercise price of outstanding stock options or SARs or cancel outstanding
stock options or SARs in exchange for cash, other awards or stock options or
SARs with an exercise price that is less than the exercise price of the original
stock options or SARs without the approval of the stockholders of the Company.

 

The Committee’s determinations on matters within its authority shall be final,
binding and conclusive. The Committee may delegate any of its authority
hereunder to such persons as it deems appropriate, except to the extent that any
such delegation will prevent an award from complying with Rule 16b-3 or, in the
case of an award that is intended to constitute “qualified performance- based
compensation” under such Section 162(m) of the Code, from satisfying the
conditions of Section 162(m) of the Code.

 

4.  Shares Subject to Plan.  Subject to adjustment as provided in Section 6(b),
3,200,000 shares of Common Stock shall be available for awards under the Plan,
reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding awards. Any shares of Common Stock that are
subject to awards of stock options or SARs shall be counted against this limit
as one (1) share of Common Stock for every one (1) share of common stock granted
(with the full number of shares of Common Stock subject to an SAR being counted
rather than only the net shares granted). Any shares of Common Stock that are
subject to awards other than stock options or SARs shall be counted against this
limit as three-and-seventy-three one-hundredths (3.73) shares of Common Stock
for every one (1) share of Common Stock granted. To the extent that shares of
Common Stock subject to an outstanding award granted under either this Plan or
any equity compensation plan previously maintained by the Company on behalf of
employees are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such award (except in the case of an option to the
extent shares of Common Stock are issued or delivered by the Company in
connection with the exercise of a tandem SAR), then such shares of Common Stock
shall again be available under the Plan (using the same formula used to count
the award against the share limit as set forth above). Shares of Common Stock
shall not again be available under the Plan, if tendered, to satisfy all or a
portion of tax withholding obligations relating to such award or, if withheld,
to pay the exercise price of stock options or SARs awarded hereunder. Shares of
Common Stock available under the Plan may be treasury shares reacquired by the
Company or authorized and unissued shares, or a combination of both.

 

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock subject to
all options, SARs and performance-based restricted stock and restricted stock
units that in each case are granted during any calendar year to any person shall
be 500,000, subject to adjustment as provided in Section 6(b).

 

5.  Awards.  The Committee may grant to eligible employees, in accordance with
this Section 5 and the other provisions of the Plan, stock options, stock
appreciation rights (“SARs”), restricted stock and restricted stock units (each,
an “Award” and, collectively, the “Awards”).

 

3

--------------------------------------------------------------------------------


 

(a)                                 Options.

 

(1)                                 Options granted under the Plan may be
incentive stock options (“ISOs”) within the meaning of Section 422 of the Code
or any successor provision, or in such other form consistent with the Plan, as
the Committee may determine; except that, so long as so provided in such
Section 422, no ISO may be granted under the Plan to any employee of an
Affiliate which is not a subsidiary corporation (as such term is used in
subsection (b) of Section 422 of the Code) of the Company. To the extent that
the aggregate Market Value (determined as of the date of grant) of shares of
Common Stock with respect to which options designated as ISOs are exercisable
for the first time by a participant during any calendar year (under this Plan or
any other plan of the Company, or any parent or subsidiary) exceeds the amount
(currently $100,000) established by the Code, such options shall constitute
nonqualified stock options.

 

(2)                                 The option price per share of Common Stock
shall be fixed by the Committee at not less than 100% of Market Value on the
date of the grant; provided that if an ISO is granted to any person who, at the
time such option is granted, owns capital stock possessing more than 10 percent
of the total combined voting power of all classes of capital stock of the
Company (or of any parent or subsidiary) (a “Ten Percent Holder”), the purchase
price per share of Common Stock shall not be less than the price (currently 110%
of Market Value) required by the Code in order to constitute an ISO.

 

(3)                                 Subject to the minimum vesting requirements
of Section 5(f), each option shall be exercisable at such time or times as the
Committee shall determine at or subsequent to grant, provided that no option
shall be exercised later than 10 years after its date of grant; provided that if
an ISO shall be granted to a Ten Percent Holder, such option shall not be
exercised later than five years after its date of grant.

 

(4)                                 An option may be exercised (i) by giving
written notice to the Company specifying the number of whole shares of Common
Stock to be purchased and accompanied by payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) in cash delivered by a broker-dealer acceptable to the Company to whom
the optionee has submitted an irrevocable notice of exercise, (C) by delivery of
previously owned whole shares of Common Stock (for which the optionee has good
title, free and clear of all liens and encumbrances) having a Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, or (D) a combination of (A) and (C), in each
case to the extent set forth in the agreement relating to the option and (ii) by
executing such documents as the Company may reasonably request. The Committee
shall have sole discretion to disapprove of an election pursuant to clauses (B),
(C) or (D), except that the Committee may not disapprove of an election made by
a participant subject to Section 16 of the Exchange Act. No shares of Common
Stock shall be issued or delivered until the full purchase price therefor has
been paid (or arrangement made for such payment to the Company’s satisfaction).
No dividends, or dividend equivalents, shall be paid on any options.

 

(b)                                 SARs.

 

(1)                                 An SAR shall entitle its holder to receive
from the Company, at the time of exercise or settlement of such right, an amount
equal to the excess of Market Value (at the date of exercise) over a base price
fixed by the Committee multiplied by the number of SARs which the holder is
exercising or which are being settled. SARs may be tandem with any previously or
contemporaneously granted option or independent of any option. The base price of
a tandem SAR shall be the option price of the related option. The base price of
an independent SAR shall

 

4

--------------------------------------------------------------------------------


 

be fixed by the Committee at not less than 100% of the Market Value of a share
of Common Stock on the date of grant of the SAR. The amount payable may be paid
by the Company in Common Stock (valued at its Market Value on the date of
exercise), cash or a combination thereof, as the Committee may determine, which
determination may take into consideration any preference expressed by the
holder. No dividends, or dividend equivalents, shall be paid on any SAR.

 

(2)                                 Subject to the minimum vesting requirements
of Section 5(f), each SAR shall be exercisable at such time or times as the
Committee shall determine at or subsequent to grant, provided that no SAR shall
be exercised later than 10 years after its date of grant.

 

(3)                                 An SAR may be exercised (i) by giving
written notice to the Company specifying the number of whole SARs then being
exercised and (ii) by executing such documents as the Company may reasonably
request. To the extent a tandem SAR is exercised or settled, the related option
will be cancelled and to the extent the related option is exercised, the tandem
SAR will be cancelled.

 

(c)                                  Restricted Stock.

 

(1)                                 The Committee may award to any eligible
employee shares of Common Stock, subject to this Section 5(c) and such other
terms and conditions as the Committee may prescribe (such shares being called
“restricted stock”). Subject to the Company’s discretion, each certificate for
restricted stock shall be registered in the name of the participant or a nominee
of the Company and deposited, together with a stock power endorsed in blank if
requested by the Company, with the Company.

 

(2)                                 Subject to the minimum vesting requirements
of Section 5(f), there shall be established for each restricted stock award a
restriction period (the “restriction period”) of such length as shall be
determined by the Committee. A restricted stock award may be subject to such
other conditions to vesting, including performance goals, as the Committee shall
establish. Shares of restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as hereinafter provided, during the
restriction period. Except for such restrictions on transfer and such other
restrictions as the Committee may impose, the participant shall have all the
rights of a holder of Common Stock as to such restricted stock; provided,
however, that cash dividends payable on the Common Stock during the restriction
period or the performance period, as the case may be, shall be deferred in
accordance with Section 409A of the Code and shall be subject to the same
restrictions as those on the shares of restricted stock and, if the Committee so
determines, reinvested in additional restricted stock or otherwise invested or
accruing a yield. Upon the lapse of all restrictions on a restricted stock
award, the Company shall deliver to the participant (or the participant’s legal
representative or designated beneficiary) the certificates deposited pursuant to
this Section 5(c)(2).

 

(3)                                 Except as otherwise provided by the
Committee at or subsequent to the time of grant, upon a termination of
employment for any reason during the restriction period all shares still subject
to restriction shall be forfeited by the participant.

 

(d)                                 Restricted Stock Units.

 

(1)                                 The Committee may award to any eligible
employee restricted stock units (“restricted stock units”), subject to
this Section 5(d) and such other terms and conditions as the

 

5

--------------------------------------------------------------------------------


 

Committee may prescribe. Upon termination of the restrictions related thereto,
each restricted stock unit shall be converted into one share of Common Stock.

 

(2)                                 Subject to the minimum vesting requirements
of Section 5(f), there shall be established for each restricted stock unit award
a restriction period (the “restricted stock unit restriction period”) of such
length as shall be determined by the Committee. A restricted stock unit award
may be subject to such other conditions to vesting, including performance goals,
as the Committee shall establish. Restricted stock units may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as hereinafter
provided, during the restricted stock unit restriction period. Upon the lapse of
all restrictions on a restricted stock unit award, each restricted stock unit
shall be settled by delivery of one share of Common Stock and the Company shall
deliver to the participant (or the participant’s legal representative or
designated beneficiary) the certificates representing the number of shares of
Common Stock.

 

(3)                                 Prior to the settlement of a restricted
stock unit award, the holder of such award shall have no rights as a stockholder
of the Company with respect to the shares of Common Stock subject to such award.
Holders of restricted stock units shall not be entitled to dividends, or
dividend equivalents.

 

(4)                                 Except as otherwise provided by the
Committee at or subsequent to the time of grant, upon a termination of
employment for any reason during the restricted stock unit restriction period
all restricted stock units still subject to restrictions shall be forfeited by
the participant.

 

(e)                                  Qualified Performance-Based Awards.

 

With respect to any award granted under the Plan that is intended to constitute
“qualified performance-based compensation” within the meaning of
Section 162(m) of the Code:

 

(1)                                 In no event shall any participant receive a
payment with respect to any such award if the minimum threshold performance
goals requirement applicable to the payment is not achieved during the
performance period. No dividends, or dividend equivalents, shall be paid on any
unvested performance share units.

 

(2)                                 The Committee retains sole discretion to
reduce the amount of or eliminate any payment otherwise payable to a participant
with respect to any award. The Committee may exercise such discretion by
establishing conditions for payments with respect to awards in addition to the
performance goals, including the achievement of financial, strategic or
individual goals, which may be objective or subjective, as it deems appropriate.

 

(3)                                 At the time of grant of such an award, the
Committee shall, if applicable, determine a performance period and performance
goals to be achieved during the performance period, subject to such later
revisions as the Committee shall deem appropriate to reflect significant
unforeseen events such as changes in laws, regulations or accounting practices
or unusual or non-recurring items or occurrences (but only to the extent that
any revision complies with Section 162(m) of the Code). Following the conclusion
of each performance period, the Committee shall determine and certify in writing
the extent to which performance goals have been attained.

 

(f)                                   Minimum Vesting Requirements. The
Committee shall determine the vesting schedule for each Award; provided that:

 

6

--------------------------------------------------------------------------------


 

(1)                                 no option or SAR may become fully
exercisable prior to the third anniversary of the date of grant, and to the
extent such an Award provides for vesting in installments over a period of no
less than three years, such vesting shall occur no more rapidly than ratably on
each of the first three anniversaries of the date of grant;

 

(2)                                 no Award other than options, SARs or
performance-based Awards may become fully vested prior to the third anniversary
of the date of grant and to the extent such an Award provides for vesting in
installments over a period of no less than three years, such vesting shall occur
no more rapidly than ratably on each of the first three anniversaries of the
date of grant; and

 

(3)                                 no performance-based Award may become fully
exercisable prior to the first anniversary of the date of grant;

 

provided, that, such restrictions shall not apply to (x) Awards to newly hired
employees, (y) Awards to employees in connection with acquisitions (whether by
asset purchase, merger or otherwise) or (z) Awards made in lieu of a cash bonus.
Notwithstanding the foregoing, the Board or Committee may provide in any
agreement relating to an Award or otherwise that all or a portion of the shares
subject to such Award shall vest immediately upon, or upon a termination of
employment following, a Change in Control or that an Award shall vest
immediately or, alternatively, in accordance with the vesting schedule but
without regard to the requirement for continued employment in the case of
termination of employment due to death, disability or retirement.

 

(g)                                  Deferral of Awards. A participant may elect
to defer all or a portion of any award in accordance with procedures established
by the Committee and in accordance with Section 409A of the Code. Deferred
amounts will be subject to such terms and conditions and shall accrue such yield
thereon (which may be measured by Market Value and dividends thereon) as the
Committee may determine. Payment of deferred amounts may be in cash, Common
Stock or a combination thereof, as the Committee may determine. Deferred amounts
shall be considered an award under the Plan. The Committee may establish a trust
or trusts to hold deferred amounts or any portion thereof for the benefit of
participants.

 

(h)                                 Surrender. If so provided by the Committee
at or subsequent to the time of grant, an award may be surrendered to the
Company on such terms and conditions, and for such consideration, as the
Committee shall determine.

 

6.  Miscellaneous Provisions.

 

(a)                                 Nontransferability. No award under the Plan
shall be transferable other than (i) by will or the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company or (ii) a transfer of stock options without value to a “family member”
(as defined in Form S-8) if approved by the Committee. Except to the extent
permitted by the foregoing sentence, each award may be exercised or received
during the participant’s lifetime only by the participant or the participant’s
legal representative or similar person. Except as permitted by the second
preceding sentence, no award shall be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void. For the sake of clarity, no award may be
transferred by a participant for value or consideration.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Adjustments. In the event of any stock
split, stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a cash dividend, the number and class of securities available under the
Plan, the maximum number of shares available for any type of award or for grants
to any person, the number and class of securities subject to each outstanding
option and the purchase price per security, the terms of each outstanding SAR,
the number and class of securities subject to each outstanding award, and the
terms of each other outstanding award shall be appropriately adjusted by the
Committee, such adjustments to be made in the case of outstanding options and
SARs without an increase in the aggregate purchase or similar price; provided,
however, that in the event of a cash dividend, other than a regular cash
dividend, the Committee shall have the discretion to make any or all of the
foregoing adjustments. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. If any such adjustment would
result in a fractional security being (a) available under the Plan, such
fractional security shall be disregarded, or (b) subject to an award under the
Plan, the Company shall pay the holder of such award, in connection with the
first vesting, exercise or settlement of such award in whole or in part after
such adjustment, an amount in cash determined by multiplying (1) the fraction of
such security (rounded to the nearest hundredth) by (2) the excess, if any, of
(a) the Market Value on the vesting, exercise or settlement date over (b) the
exercise or similar price, if any, of such award.

 

(c)                                  Tax Withholding. The Company shall have the
right to require, prior to the issuance or delivery of any shares of Common
Stock or the payment of any cash pursuant to an award, payment by the holder of
such award of any Federal, state, local or other taxes which may be required to
be withheld or paid in connection with such award. An agreement relating to an
award may provide that (1) the Company shall withhold cash or whole shares of
Common Stock which would otherwise be delivered upon exercise or settlement of
the award having, in the case of Common Stock, an aggregate Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the award (the “Tax Date”) in the amount necessary to satisfy
any such obligation or (2) the holder of the award may satisfy any such
obligation by any of the following means: (i) a cash payment to the Company,
(ii) in the case of an option a cash payment by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of
exercise, (iii) delivery to the Company of previously owned whole shares of
Common Stock (for which the holder has good title, free and clear of all liens
and encumbrances) having an aggregate Market Value determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation,
(iv) authorizing the Company to withhold whole shares of Common Stock which
would otherwise be delivered upon exercise or settlement of the award having an
aggregate Market Value determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (v) any combination of (i) and (iii),
in each case to the extent set forth in the agreement relating to the
award; provided, however, that the Committee shall have sole discretion to
disapprove of an election pursuant to clauses (ii) through (v), except that the
Committee may not disapprove of an election made by a participant subject to
Section 16 of the Exchange Act. Shares of Common Stock to be delivered or
withheld may not have an aggregate Market Value in excess of the minimum amount
required to be withheld. Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.

 

(d)                                 Listing and Legal Compliance. The Committee
may suspend the exercise or payment of any award if it determines that
securities exchange listing or registration or

 

8

--------------------------------------------------------------------------------


 

qualification under any securities laws is required in connection therewith and
has not been completed on terms acceptable to the Committee

 

(e)                                  Beneficiary Designation. To the extent
permitted by the Company, participants may name, from time to time,
beneficiaries (who may be named contingently or successively) to whom benefits
under the Plan are to be paid in the event of their death before they receive
any or all of such benefits. Each designation will revoke all prior designations
by the same participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the participant in writing with the Company
during the participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at a participant’s death shall be paid to the
participant’s estate.

 

(f)                                   Rights of Participants. Nothing in the
Plan shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any participant’s employment at any time, nor confer upon
any participant any right to continue in the employ of the Company or any
Affiliate for any period of time or to continue his or her present or any other
rate of compensation. No employee shall have a right to be selected as a
participant, or, having been so selected, to be selected again as a participant.

 

(g)                                  Amendment. The Committee may amend the Plan
as it shall deem advisable, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including Section 162(m) of the
Code. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.

 

7.  Effective Date and Term of Plan.  The Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at a meeting of stockholders, shall become effective on the
date of such approval. In the event that the Plan is not approved by the
stockholders of the Company, the Plan and any outstanding awards shall be null
and void. The Plan shall terminate ten years after its effective date, unless
terminated earlier by the Committee. Termination of the Plan shall not affect
the terms or conditions of any award granted prior to termination.

 

As adopted by the Board of Directors on February 20, 2014

 

9

--------------------------------------------------------------------------------


 

Appendix A to the Plan

 

“Change in Control” shall mean:

 

(1)                                 the acquisition by any individual, entity or
group (a “Person”), including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of more than 50%
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this Appendix A shall be satisfied;
and provided, further that, for purposes of clause (B), if any Person (other
than the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company) shall
become the beneficial owner of more than 50% of the Outstanding Company Common
Stock or more than 50% of the Outstanding Company Voting Securities by reason of
an acquisition by the Company and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Company Common Stock or any additional Outstanding Company Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;

 

(2)                                 individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual who
becomes a director of the Company subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by the
vote of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the Incumbent Board;
and provided, further, that no individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall be deemed to have been a member of the
Incumbent Board;

 

(3)                                 consummation of a reorganization, merger or
consolidation unless, in any such case, immediately after such reorganization,
merger or consolidation, (i) 50% or more of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and 50% or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and

 

10

--------------------------------------------------------------------------------


 

the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation (or any corporation controlled by the
Company) and any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, more than 50%
of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock of such corporation or
more than 50% of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation; or

 

(4)                                 consummation of (i) a plan of complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company other than to a
corporation with respect to which, immediately after such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock
thereof and 50% or more of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly,
more than 50% of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, more than 50% of the then outstanding shares of common stock thereof
or more than 50% of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (C) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition

 

11

--------------------------------------------------------------------------------